Citation Nr: 0316649	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
or, alternatively, for a disability due to undiagnosed 
illness manifested by blurred vision and bad eyesight.

2.  Entitlement to service connection for a gastrointestinal 
disorder, including as due to undiagnosed illness.

3.  Entitlement to service connection for a heart disorder, 
or, alternatively, for a disability due to undiagnosed 
illness manifested by fast heartbeats, a high heart rate, 
blackout spells, light-headedness, and dizziness.

4.  Entitlement to service connection for a skin disorder, 
including as due to undiagnosed illness.

5.  Entitlement to service connection for a psychiatric 
disorder, or, alternatively, for a disability due to 
undiagnosed illness manifested by anxiety and insomnia.

6.  Entitlement to service connection for anemia, or, 
alternatively, for a disability due to undiagnosed illness 
manifested by anemia and fatigue.

7.  Entitlement to service connection for headaches, 
including as due undiagnosed illness.

8.  Entitlement to service connection for joint pain, 
including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1988 to May 1993.  
She had active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for a heart 
disorder, psychiatric disorder, gastrointestinal disorder, 
skin disorder, anemia, headaches, and joint pain, including 
as due to undiagnosed illness, are addressed in the remand 
that follows this decision.  




FINDINGS OF FACT

1.  The veteran currently has refractive error of the eye, 
which is not considered a disease or injury under the law for 
VA disability compensation purposes.

2.  The veteran's claim of entitlement to service connection 
for an eye disorder due to undiagnosed illness, including 
refractive error, is a claim for disability for which the 
veteran has an established diagnosis. 


CONCLUSIONS OF LAW

1.  Service connection for refractive error of the eye is 
precluded by law.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(c), 4.9 (2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

2.  There is no entitlement under the law for the claim of 
entitlement to service connection for disability due to 
undiagnosed illness manifested by an eye disorder, including 
refractive error.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Eye disorder

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
Supplemental Statements of the case in December 2001, 
December 2002, and March 2003, the RO provided the veteran 
and her representative with the applicable law and 
regulations and informed her of the type of information and 
evidence necessary to substantiate her claim, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therein, the RO provided 
the veteran with the new codified VCAA regulations, under 
38 C.F.R. § 3.159, and explained the types of medical and lay 
evidence needed to evaluate the veteran's claim.  She was 
advised that she could submit private evidence or identify 
providers and authorize release of the records directly to 
VA.  The Board finds that the RO's actions are sufficient to 
satisfy the VCAA's notice requirements.  

With respect to the duty to assist, the RO secured the 
veteran's service medical records, VA treatment records, 
relevant medical examinations, and all indicated private 
medical records.  As there is no other allegation or 
indication that relevant evidence remains outstanding for 
these two claim being decided in this decision, the Board is 
satisfied that the duty to assist is met.  38 U.S.C.A. 
§ 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence in support of her appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that an interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes is not 
arbitrary).  A current disability is usually shown by medical 
evidence of a diagnosis of that disability for service 
connection purposes.  Generally, a veteran's statements as to 
subjective symptomatology alone, such as complaints of pain, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, is not sufficient evidence 
of the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  Where medical science has been unable to 
determine with certainty an underlying cause for certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, specific legislation was required to 
enable VA to assist that population of veterans with respect 
to their claims for service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3).

At enlistment examination in October 1987, clinical 
evaluation of the veteran's eyes was normal.  Distant and 
near vision was 20/20 for both eyes.  In October 1990, the 
veteran underwent an eye examination for complaints of 
headaches when she strained her eyes and having blurred 
vision in both eyes times 3 months.  Refractive error was 
noted.  At examination in April 1993, it was noted that the 
veteran wore glassed for reading, and that she had visual 
refractive error corrected by glasses.  Distant vision in the 
right eye was 20/100 and 20/200 for the left eye.  Near 
vision was 20/200 for both eyes.  

Ata private physical examination in November 1995, the 
veteran complained of having blurred vision.  

At VA examination for the eyes in February 1997, the veteran 
presented with a history of diminished vision.  The examiner 
wrote:  

This Gulf War veteran appears with a history of 
diminished vision, and the entrance acuities were:  near 
-20/70, far -20/70 with no improvement with pinhole 
aperture testing.  Left eye -20/50, 20/40; again 
pinholes, no improvement.  Since she was exposed to oil 
well fires in the Gulf War, her vision has appeared to 
diminish.  Her eye pressures were 16 and 16.  She 
appears to be photophobic upon light testing.  The lids 
and lashes appear normal.  The cornea is clear.  The 
lens is clear. The eyegrounds have healthy neural rim 
with clear vessels and macula.  

The diagnosis was reduced visual acuity secondary to reduced 
correctable visual acuity of unknown etiology.  

In July 1997, the Department of Defense, wrote a letter to 
the veteran, indicating that her unit was near Khamisiyah, 
Iraq in early March 1991.  When rockets were destroyed in the 
pit area at Kahmisiyah on March 10, 1991, the nerve agents 
sarin and cyclosarin may have been related into the air.  If 
she were with her unit at that time, she may have been in an 
area where exposure to a very low level of nerve agents was 
possible.  However, analysis showed that the exposure levels 
would have been too low to activate chemical alarms or to 
cause any symptoms at the time.  She was encouraged to inform 
the Persian Gulf registry if she had any health concerns 
regarding her Gulf war service.  

At the VA Persian Gulf examination in August 1997, it was 
noted that the veteran wore reading glasses.  Examination of 
the eyes showed that the pupils were equal, round, and 
reactive to light.  Funduscopic examination was sharp.  There 
was no diagnosis corresponding to the eyes.  

At VA examination for the eyes in December 1997, the veteran 
presented a history of blurred vision without any specific 
known disease.  Visual acuity without correction in the right 
eye was 20/30.  The left eye was 20/30 at distance and 20/20 
near.  Best corrected visual acuity in the right eye was 
20/25, and 20/25 for the left eye, for distance; and 20/20 at 
near in each eye.  The visual fields were completely full.  
The eye showed no evidence of diplopia.  Physical examination 
showed normal external clear ocular media and no retinal 
disease.  The diagnosis was normal ocular examination.  

Service connection may not be granted for congenital or 
developmental defects such as refractive error of the eye as 
a matter or law.  38 C.F.R. § 3.303(c) (2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law).  Here, no 
medical evidence has been presented or secured showing that 
the veteran has a current disability of the eyes other than 
defective vision caused by refractive error of the eyes.  
Accordingly, service connection for refractive error of the 
eyes must be denied as a matter of law.  38 C.F.R. 
§§ 3.303(c), 4.9 (2002); Sabonis, 6 Vet. App. at 430.

The medical question in the present case regards the fact 
that the veteran developed a visual deficiency in service 
which was first described clinically in 1990 as refractive 
error, and which has required her to wear glasses for reading 
ever since.  In February 1997, the VA examiner diagnosed the 
veteran with reduced visual acuity secondary to reduced 
correctable visual acuity of unknown etiology.  Even though 
the examiner indicated that the etiology of her visual 
reduction was unknown, that is not the same as equating the 
veteran's refractive error to an undiagnosed illness.  The 
fact that the veteran's visual changes are attributable to 
reduced visual acuity that is correctable, or, rather, 
refractive error corrected by glasses, this is considered a 
known diagnosis, precluding the grant of service connection 
under the provisions of law relating to undiagnosed illness.  
As there is a recognized clinical diagnosis for this 
condition, it is not, by definition, a manifestation of 
undiagnosed illness.  Accordingly, to the extent that the 
claim is for undiagnosed illness, it is one as to which there 
is no legal entitlement.  Cf. 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2002); see Sabonis v. Brown, 6 Vet. App. 
426 (1994).




ORDER

Entitlement to service connection for an eye disorder, or, 
alternatively, for a disability due to undiagnosed illness 
manifested by blurred vision and bad eyesight, is denied.


REMAND

The claim for entitlement to service connection for a heart 
condition has been characterized by the RO as a claim for 
premature supraventricular tachycardia with dual AV nodal re-
entry, status post ablation, claimed as fast heartbeats, STV 
(high heart rate), blackout spells, lightheadedness, and 
dizziness, including as due to undiagnosed illness.  The 
veteran was treated for complaints of chest pain and 
tightness on several occasions during active service, 
diagnosed as costochondritis and musculoskeletal chest pain.  
She also complained of questionable heart palpitations in 
September 1992.  Post-service diagnoses include paroxysmal 
supraventricular tachycardia.  In December 1997, the VA 
examiner opined that this condition was from a congenital 
lesion present both before the veteran entered the military 
and not ablated until she left the military.  However, in the 
December 1997 examination report, the examiner refers to 
emergency medical treatment the veteran received in July 
1993, within a year of service separation.  Those records are 
not included in the claims folder.  An additional medical 
opinion is also warranted, as set forth below.  

Likewise, at the December 1997 VA examination, the examiner 
specifically indicated that the veteran had a VA compensation 
examination in late 1993, which verified the existence of 
panic attacks.  Those records are not in the file.  The 
examiner opined that the veteran had panic attacks of an 
organic cause, but also opined that the panic attacks were 
related to the Gulf war.  Additional development is warranted 
in this regard. 

Regarding the claim for service connection for anemia, 
service medical records disclose that in February 1988 and 
August 1989, the veteran indicated that she had anemia.  Post 
service, a private physician J. William Myers, M.D., 
diagnosed the veteran with mild microcytic hypocrhomic anemia 
of questionable etiology.  At VA examinations in December 
1997, it was opined that the veteran had anemia due to her 
prior pregnancy, or due to panic attacks and sleep 
disturbance, and one examiner stated she had fatigue due to 
serving in Desert Storm.  Clarification of the date of onset 
and etiology of the veteran's anemia is necessary.

Regarding the claim for service connection for headaches, in 
service in October 1990 the veteran complained of headaches 
when she strained her eyes.  In November 1992, she again 
reported headaches and was diagnosed as having acute frontal 
sinusitis.  In December 1997, the examiner diagnosed muscle 
contraction headaches.  A nexus opinion is required. 

Regarding the veteran's complaints of joint pain, service 
connection is in effect for the right shoulder, which she 
injured in service.  Yet, current complaints include 
complaints of pain at the base of the neck and the left 
shoulder, also in conjunction with headaches.  A medical 
opinion is also indicated.  

Regarding the claim for service connection for a 
gastrointestinal disorder, service medical records show 
treatment in June and July 1988 for abdominal pain in the 
right lower quadrant, later accompanied by nausea and 
diarrhea, diagnosed as gastroenteritis.  In June 1992, the 
veteran reported a foreign body sensation and was diagnosed 
as having an esophageal scratch.  Post-service diagnoses 
include a small sliding hiatal hernia with gastroesophageal 
reflux and duodenitis, although subsequent evidence is 
conflicting.  Regarding the claim for service connection for 
a skin disorder, during service in December 1988 it was noted 
that the veteran had seborrheic dermatitis.  She is currently 
diagnosed as having an eczematic rash.  Likewise, remand is 
required in order to obtain appropriate medical opinions.

Accordingly, the claim is remanded to the RO for the 
following development.  

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have her for all of her 
claimed disabilities since her separation from 
service, including, but not limited to, when she 
called an "EMS" due to heart problems in July 
1993.  Obtain records from each health care 
provider the appellant identifies.
2.  On VA examination in December 1997, it was 
indicated that the veteran underwent VA examination 
in late 1993, at which time she was diagnosed as 
having panic attacks.  Make arrangements to 
associate a copy of this VA examination report with 
the claims folder.  

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran an appropriate VA 
examination in order to determine the exact nature 
of any current disability manifested by 
gastrointestinal problems.  The claims folder and a 
copy of this remand are to be made available to the 
examiner prior to the examination, and the examiner 
is asked to indicate that he or she has reviewed 
the claims folder. 

The examiner should render diagnoses of all current 
disabilities manifested by gastrointestinal 
problems.  The examiner should specifically 
indicate whether or not gastrointestinal problems 
are symptoms of a diagnosed disability, i.e., 
hiatus hernia, duodenitis, gastroesophageal reflux,  
etc., or are attributable to an undiagnosed 
illness.  All necessary tests in order to determine 
the correct diagnoses as determined by the examiner 
are to be done.  If no such disorders are found, 
the examiner should so state. 

If there are any objective indications of 
gastrointestinal problems that cannot be attributed 
to any organic or psychological cause, the examiner 
should so state.  The examiner should identify any 
abnormal symptoms, abnormal physical finding, and 
abnormal laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also render and opinion 
concerning the date of onset and etiology of any 
current disability manifested by gastrointestinal 
problems.  Is it as least as likely as not that any 
current disability manifested by gastrointestinal 
problems was incurred during service and/or is 
related to an in-service disease or injury, 
including the complaints and findings of 
gastroenteritis and an esophageal scratch?

The examiner must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the examiner's conclusions.  

4.  Afford the veteran an appropriate VA 
examination in order to determine the exact nature 
of any current disability manifested by headaches.  
The claims folder and a copy of this remand are to 
be made available to the examiner prior to the 
examination, and the examiner is asked to indicate 
that he or she has reviewed the claims folder. 

The examiner should render diagnoses of all current 
disabilities manifested by headaches.  The examiner 
should specifically indicate whether or not 
headaches are symptoms of a diagnosed disability, 
i.e., muscle contraction headaches, or are 
attributable to an undiagnosed illness.  All 
necessary tests in order to determine the correct 
diagnosis as determined by the examiner are to be 
done.  If no such disorder is found, the examiner 
should so state. 

If there are any objective indications of headaches 
that cannot be attributed to any organic or 
psychological cause, the examiner should so state.  
The examiner should identify any abnormal symptoms, 
abnormal physical finding, and abnormal laboratory 
test results that cannot be attributed to a known 
clinical diagnosis.  

The examiner should also render and opinion 
concerning the date of onset and etiology of any 
current disability manifested by headaches.  Is it 
as least as likely as not that any current 
disability manifested by headaches was incurred 
during service and/or is related to an in-service 
disease or injury, including the in-service 
complaints of headaches?

The examiner must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the examiner's conclusions.  

5.  Afford the veteran an appropriate VA 
examination in order to determine the exact nature 
of any current disability manifested by a skin 
rash.  The claims folder and a copy of this remand 
are to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the claims 
folder. 

The examiner should render diagnoses of all current 
disabilities manifested by a skin rash.  The 
examiner should specifically indicate whether or 
not a skin rash is a symptom of a diagnosed 
disability or is attributable to an undiagnosed 
illness.  All necessary tests in order to determine 
the correct diagnosis as determined by the examiner 
are to be done.  If no such disorder is found, the 
examiner should so state. 

If there are any objective indications of a skin 
rash that cannot be attributed to any organic or 
psychological cause, the examiner should so state.  
The examiner should identify any abnormal symptoms, 
abnormal physical finding, and abnormal laboratory 
test results that cannot be attributed to a known 
clinical diagnosis.  

The examiner should also render and opinion 
concerning the date of onset and etiology of any 
current disability manifested by a skin rash.  Is 
it as least as likely as not that any current 
disability manifested by a skin rash was incurred 
during service and/or is related to an in-service 
disease or injury, including the in-service 
findings of seborrheic dermatitis?

The examiner must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the examiner's conclusions.  

6.  Afford the veteran an appropriate VA 
examination in order to determine the exact nature 
of any current disability manifested by joint pain.  
The claims folder and a copy of this remand are to 
be made available to the examiner prior to the 
examination, and the examiner is asked to indicate 
that he or she has reviewed the claims folder. 

The examiner should render diagnoses of all current 
disabilities manifested by joint pain.  The 
examiner should specifically indicate whether or 
not joint pain is a symptom of a diagnosed 
disability or is attributable to an undiagnosed 
illness.  All necessary tests in order to determine 
the correct diagnosis as determined by the examiner 
are to be done.  If no such disorder is found, the 
examiner should so state. 

If there are any objective indications of joint 
pain that cannot be attributed to any organic or 
psychological cause, the examiner should so state.  
The examiner should identify any abnormal symptoms, 
abnormal physical finding, and abnormal laboratory 
test results that cannot be attributed to a known 
clinical diagnosis.  

The examiner should also render and opinion 
concerning the date of onset and etiology of any 
current disability manifested by joint pain (other 
than the right shoulder).  Is it as least as likely 
as not that any current disability manifested by 
joint pain was incurred during service and/or is 
related to an in-service disease or injury?

The examiner must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the examiner's conclusions.  

7.  Afford the veteran an appropriate VA 
examination in order to determine the date of onset 
and etiology of microcytic, hypochromic anemia.  
The claims folder and a copy of this remand are to 
be made available to the examiner prior to the 
examination, and the examiner is asked to indicate 
that he or she has reviewed the claims folder. 

The examiner should also render an as to whether it 
is at least as likely as not that the veteran's 
anemia had its onset during active service or is 
related to an in-service disease or injury, 
including the veteran's complaints of anemia during 
service.

The examiner must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the examiner's conclusions.  

8.  Afford the veteran an appropriate VA 
examination in order to determine the date of onset 
and etiology of the veteran's heart disorder, i.e., 
supraventricular tachycardia, etc.  The claims 
folder and a copy of this remand are to be made 
available to the examiner prior to the examination, 
and the examiner is asked to indicate that he or 
she has reviewed the claims folder. 

The examiner should render and opinion as to 
whether it is at least as likely as not that any 
current heart disorder, i.e., supraventricular 
tachycardia, had its onset during active service or 
is related to an in-service disease or injury, 
i.e., the in-service complaints of chest pain and 
tightness and questionable palpitations.

If it is determined that this disorder had its 
onset prior to the veteran's active service, did it 
undergo a permanent increase in severity 
(worsening) during active service beyond its 
natural progression, or was it subject to any 
superimposed disease or injury?

The examiner must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the examiner's conclusions.  

9.  Afford the veteran an appropriate VA 
examination in order to determine the date of onset 
and etiology of her psychiatric disorder, i.e., 
panic disorder, dysthymic disorder, generalized 
anxiety disorder, etc.  The claims folder and a 
copy of this remand are to be made available to the 
examiner prior to the examination, and the examiner 
is asked to indicate that he or she has reviewed 
the claims folder. 

The examiner should render and opinion as to 
whether it is at least as likely as not that any 
current psychiatric disorder had its onset during 
active service or is related to an in-service 
disease or injury, i.e., the in-service complaints 
of chest pain and tightness and questionable 
palpitations.

The examiner must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the examiner's conclusions.  

10.  Review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention is 
directed to the examination reports.  If the 
reports do not include adequate responses to the 
specific opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 4.2 
(2002);  see also Stegall v. West, 11 Vet. App. 268 
(1998).  Ensure that all notification and 
development action required by the VCAA  is 
completed.  

11.  Readjudicate the veteran's claims on appeal, 
with application of all appropriate laws and 
regulations, and consideration of any additional 
information obtained as a result of this remand.  
If the benefits sought on appeal remain denied, the 
appellant and her representative, if any, should be 
provided a supplemental statement of the case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



